Title: To James Madison from Nicholas Fish and Others, [post–20 August 1814]
From: Fish, Nicholas
To: Madison, James


        
          [post–20 August 1814]
        
        
          To his Excellency James Madison President of the United States of America
          The Memorial of the Undersigned is most respectfully addressed.
          Your Memorialists, convinced that your Excellency’s high situation affords no privilege more grateful to your feelings than the extension of forgiveness to the condemned & relief to the unfortunate, venture to address your Excellency on a Subject which has excited their warmest sympathy & which they doubt not has been the cause of painful sensations to your Excellency. Your Memorialists allude to the truly distressing situation of Mr. William S. Cox, late a Lieutenant in the Naval Service, now bearing arms as a private in the ranks against the same enemy, in one unfortunate conflict with whom it has been his fate to lose his fair fame.
          Your Memorialists could not with indifference behold even a total stranger, deprived by one unfortunate error of his title to participate in the glory, which the unparallelled victories of Our Navy reflect upon all who hold Commissions in the Service. They would feel regret for his misfortune & pity for his sufferings; & when this stroke has fallen upon a youth in the Outset of Life, by the greater number of your Memorialists personally well known & highly esteemed, your Excellency will not be surprized that they should experience more than common pain at his fall & more than common anxiety for his future prospects.
          But while your Memorialists look with confident hope to your Excellency for the balm which alone can heal this unfortunate young Officer’s wounded spirit, they are well aware that your Excellency must adhere to the dictates of Justice & cannot temper it with Mercy, unless such motives are exhibited to your Excellency’s consideration as would authorize an act, which they doubt not would give as much pleasure to your Excellency as to your Memorialists; and it is their full belief that the circumstances of the case submitted to your Excellency’s consideration do present abundant reasons for the mitigation of a sentence, which, though rendered necessary by the high & honorable, & (before the unfortunate loss of the Chesapeake Frigate) untarnished reputation of Our Navy, bears with intolerable pressure upon the feelings of the sufferer & his friends.
          Your Memorialists beg leave to direct for a moment your Excellency’s attention to the charges exhibited against the late Lieutenant & to his acquittal upon those which were of the most serious nature. These charges were four in number. 1st. Cowardice. 2d. Disobedience of orders. 3d. Desertion from his quarters & neglect of duty. & 4th. Unofficer-like Conduct.
          
          On the 1st. & 2d. charges Mr. Cox was acquitted. Your Memorialists do not therefore intercede in favor of a man who has forfeited his character for bravery. Mr. Cox’s reputation in this respect is still unblemished. The honorable Court who tried him, composed of men whose brows were wreathed with bright & hard-earned laurels, would not have spared him whose courage failed him when his Country most needed its highest efforts. Their acquittal must remove all doubt upon this point & your Memorialists unhesitatingly express their Conviction of his firmness. They are persuaded, should your Excellency afford him the opportunity which they solicit for him, that he will wipe out amid danger & peril the spot that now defaces his name & character.
          Neither was the late Lieutenant disobedient to orders a fault always unpardonable in an Officer. It was his prompt obedience to the dying command of the lamented Lawrence that involved him in the fate which he so bitterly deplores. The debt of gratitude he owed was great & he has paid it at an expence far dearer than that of life. In bearing from the scene of slaughter the disabled body of his Patron, he has forfeited his fame; a heavy punishment for yielding to the pleadings of humanity & friendship.
          Of desertion from his quarters the honorable Court have also acquitted him; but they have found him guilty of “Neglect of Duty and Un Officerlike Conduct.” And here your Memorialists are aware that your Excellency must hesitate. They venture however to pray your Excellency’s attention to the Specifications under this head & to the palliating circumstances of the Case. Your Excellency will recollect the technical terms of the conviction under the above charges. “Guilty of Neglect of Duty, in not doing his utmost to aid in capturing the Shannon by animating & encouraging in his own example the inferior officers & men to fight courageously, & in denying the use of Coercive means to prevent the desertion of his men from their quarters, & in not compelling those who had deserted to return to their duty.” It is indeed true that this young Officer hesitated to bathe his sword in the blood of his Countrymen, so many of whom had already been cut down by the balls of the enemy; & your Memorialists freely confess that, cruel as this task would have been, it was the duty of an officer to perform it. In the justice of the sentence of the Court Martial on this & every other point, they with the whole American people repose unlimited confidence. But when they consult their feelings as men, it does not excite their Surprize that an Officer so very young in years, so young in rank, a Midshipman acting for the first time in the Capacity of Lieutenant, for the first time in an engagement, & that engagement unexampled then in its Sanguinary & destructive character, should have shrunk from a duty which might not have shaken one more habituated to command & on whom experience had strongly impressed the necessity of Sometimes sacrificing a part for the

preservation of the whole. At that unfortunate moment too the success of the effort would have been doubtful; for the desertion of his men was instantaneous & their disappearance below too rapid to be arrested.
          On the charge for “Un-Officer-like Conduct” the honorable Court found the late Lieutenant guilty “in that while the enemy was boarding or attempting to board the Frigate Chesapeake, the Prisoner accompanied his disabled Commander James Lawrence Esqr. from the Quarter Deck, where his presence & Command were essential to animate & direct the Chesapeake’s Crew in repelling the boarders of the enemy” & “sentence him to be cashiered with a perpetual incapacity to serve in the navy of the United States.”
          It is necessary to recur to the history of this young Officer’s naval life, to account for the force of the feelings which possessed such an uncontroullable influence on his conduct; feelings which were not dishonorable, not cowardly, but feelings of love, of gratitude, of strong attachment, which had Lawrence lived, would at his side have led the Lieutenant to victory & honor; but which, when Lawrence fell, impelled him to that Course which has terminated in his disgrace.
          Mr. Cox entered the Naval service of his Country at an early period of life. It was the profession of his choice. It was his warmest wish to serve his Country on the ocean. For this he abandoned his home, a family that loved him, & luxuries that courted his acceptance. It was his fortune to sail first & ever after with the regretted Lawrence. This pride of our navy distinguished Mr. Cox, admired his zeal, loved & trusted him. To him he at different times entrusted important charges & never had occasion to repent his confidence. He was to Mr. Cox a Commander, a friend, a father; & received in return from the youthful Officer the most devoted attachment & the most unfeigned respect. Just before the Chesapeake sailed from the harbour of Boston, Capt. Lawrence, as is well known to your Excellency, gave a further proof of his confidence in Mr. Cox by appointing him an acting Lieutenant on board his Ship; & with gratified pride & flattering hopes of distinction the Lieutenant no doubt left the Shore. But the Crew was weakened, strangers to the officers who had but just joined the Ship, relaxed in discipline, warm from the revels of a Seaport Town; & they went to meet an enemy whose men were picked, hardened by months of duty, disciplined, prepared for battle. The result of this rencontre has been the subject of grief to the nation. In this unequal & sanguinary conflict, it was the singular & cruel fortune of Mr. Cox, after having fought at his division till his guns had ceased to bear & having flown to the quarter deck to continue the contest, there to receive in his arms his falling Commander, & obeying the strong impulse of affectionate gratitude to carry him below, and on his return to find that in that short moment the Ship was irrecoverably lost. It was perhaps unprecedented in naval history that

a youth whose grade in service was only that of a midshipman (though acting as Lieutenant) should be left in Command after an action of fifteen minutes. It supposes the loss of many more Superior Officers than the fortune of war usually destroys in one engagement; and it does not astonish your Memorialists that, thrown unexpectedly by an extraordinary concurrence of events into this difficult & responsible situation, so young an Officer should for an instant have lost sight of that path, which might have even escaped the discernment of an older & more experienced man. It cannot surprize your Excellency that a midshipman should have caught his Commander in his arms & obeyed his dying order to carry him below, although he might at that moment have been the oldest surviving Officer on deck.
          Your Memorialists hope therefore that your Excellency will not discover among the errors of this young Officer any so unpardonably great as to place him beyond the pale of mercy. To your Excellency alone can he look for an opportunity to retrieve his lost fame. In your kindness center all his hopes of future usefulness to his Country, of honor to himself, of pride to his family & friends. The fate is hard to which your Excellency will doom him if the prayer of your Memorialists is denied. Nor do your Memorialists conceive that such an interference would invalidate the force of the example made by the sentence of the Court Martial, or reflect upon its proceedings. The Court decided as honorable men should have done; & their sentence was just, but deadly to the Sufferer. It is the peculiar privilege, the highest & most invaluable prerogative of your Excellency’s exhalted station not to alter but to remit a sentence. Emphatically your Excellency alone can forgive. And this is the prayer of your Memorialists. Confident of the bravery & high sense of honor of the individual for whom they intercede, they entreat your Excellency to give to him the opportunity for which he burns of brightening the clouded surface of his character. His errors were those of youth & inexperience. The heart that could beat so feelingly for the loss of a beloved Commander cannot be insensible to the calls of ambition, or wanting in ardour to avenge its Country’s wrongs. In reentering upon his professional career his exertions will be stimulated by the soreness of wounded pride still smarting under the reproach of former failure, & his thirst of future distinction will be redoubled by the hope of drowning in it the remembrance of the past. He wishes to be placed in perilous service, to embrace the most desperate means of retrieving what he has lost; & your Memorialists confidently believe that his future conduct, if restored to such situation in the Navy as your Excellency may deem proper, will be honorable to himself & gratifying to your Excellency to whom he will then owe all that can be valuable in life.
          
            Nichs. Fish[and ten others]
          
        
       